Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends from claim 5, is unclear. Specifically, claim 9 recites “wherein, the length of each of the microneedles is ununified.” It is unclear whether this recitation means that 1.) one of the first microneedle element and the second microneedle element is ununified, or 2.) the whole microneedles is one of a plurality, and that the length of each of the microneedles (comprised of two halves) is uunified. The second interpretation is not fully supported as the claim is currently written (i.e., based on the dependency of claim 9). For the purposes of examination, the Examiner will interpret claim 9 as meaning that one of the first microneedle element and the second microneedle element is ununified. Clarification is required. 
Claim 14 recites “an orifice” in line 3. It is unclear whether the recitation of “an orifice” in line 3 of claim 14 is meant to introduce a second orifice, in addition to the orifice that is introduced in claim 1 (from which claim 14 depends), or if the recitation of “an orifice” in line 3 of claim 14 is meant to be a reference back to the orifice that was introduced in claim 1. Clarification is required. For the purposes of 
Claim 16 recites “an orifice” in line 3. It is unclear whether the recitation of “an orifice” in line 3 of claim 16 is meant to introduce a second orifice, in addition to the orifice that is introduced in claim 1 (from which claim 16 depends), or if the recitation of “an orifice” in line 3 of claim 16 is meant to be a reference back to the orifice that was introduced in claim 1. Clarification is required. For the purposes of examination, the Examiner will treat claim 16 as if the orifice recited in line 3 is a reference to the orifice that was introduced in claim 1. 
Claim 18 recites the limitation “the direction of puncture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 10, 12-14 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent application JP2012157406 to Inoue et al.  
Regarding claim 1, Inoue et al. discloses a microneedle array (Figs. 3-6) provided with: 
a first divisional element (divided element A); 
a second divisional element (divided element B) to be bonded to the first divisional element (divided element A) (see Figs. 3a-3b); 
a longitudinal passage (channel/flow path 4m) formed between the first divisional element (divided element A) and the second divisional element (divided element B) bonded to each other (see Figs. 3a-3b); and 
a horizontal hole (outflow port 4n), having an orifice on a lateral side (orifice formed as the hole/orifice on the side of outflow port 4n that is in contact with channel/flow path 4m) and formed in a direction parallel to a bonding surface of the first divisional element (divided element A) with the second divisional element (divided element B) bonded to each other (see Fig. 3b), and communicating to the longitudinal passage (outflow port 4n, and thus the orifice are in communication with channel/flow path 4m; see Fig. 3b).
The Examiner notes that a single microneedle unit could constitute a microneedle array (i.e., a 1 x 1 microneedle array), and a single microneedle unit is taught in the embodiment of Figs. 3-6. 
Regarding claim 5, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and Inoue et al. further discloses that the first divisional element (divided element A) comprises, an element main body (main body 4a1 and/or divided body 4b1), and a first microneedle element (needle 4c1) formed on the element main body (main body 4a1 and/or divided body 4b1); the second divisional element (divided element B) comprises, an element main body (main body 4a2 and/or divided body 4b2), and a second microneedle element (needle 4c1) formed on the element main body (main body 4a2 and/or divided body 4b2) and constitutes a microneedle (microneedle 4) by bonding to the first microneedle element (needle 4c1) (see Fig. 3b); and the horizontal hole (outflow port 4n) is formed between the first microneedle element (needle 4c1) and the second microneedle element (needle 4c2) (see Fig. 3b).
Regarding claim 7, Inoue et al. discloses the claimed invention as discussed above concerning claim 5 above, and Inoue et al. further discloses that any one component among the first microneedle element and the second microneedle element (needle 4c2) is provided with a tip part (tip protrusion 4j) serving as the complete microneedle (see Fig. 4), and any counterpart component has a length as short as the length of the tip part (4c1 is shorted than 4c2 by a length that is equal to the tip plus the outlet 4n) (see Fig. 3b).
Regarding claim 8, Inoue et al. discloses the claimed invention as discussed above concerning claim 7 above, and Inoue et al. further discloses that the tip part (tip protrusion 4j) of any one component is in a shape of arrowhead (see Fig. 4).
Regarding claim 9, Inoue et al. discloses the claimed invention as discussed above concerning claim 5 above, and Inoue et al. further discloses the length of each of the first microneedle element and the second microneedle element 
Regarding claim 10, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and Inoue et al. further discloses that the longitudinal passage (channel/flow path 4m) is formed by forming a longitudinal passage groove (flow channel groove 4k) in any one component (divided element B) among the first divisional element and the second divisional element (divided element B), and by enclosing the longitudinal passage groove (flow channel groove 4k)  by any counterpart component (convex part 4g on divided element A) (see Figs. 3b and 4).
Regarding claim 12, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and under a first interpretation of Inoue et al., Inoue et al. further discloses that the horizontal hole (outflow port 4n) is formed by forming a horizontal hole groove in any one component among the first divisional element and the second divisional element (under a first interpretation, the horizontal hole groove is formed in either of divided element A or divided element B), and by enclosing the horizontal hole groove by any counterpart component (under a first interpretation, the other of divided element A or divided element B encloses the horizontal hole groove).
Regarding claim 13, Inoue et al., discloses the claimed invention as discussed above concerning claim 1 above, and under a second interpretation of Inoue et al., Inoue et al. further discloses that the horizontal hole (outflow port 4n) is formed by forming horizontal hole grooves (under a second interpretation, the horizontal hole grooves are formed in each of divided element A and divided element B) in both the first divisional element and the second divisional element (in both of divided element A and divided element B), respectively, and by bonding the first divisional element (divided element A) and the second divisional element (divided element B) to each other.
Regarding claim 14, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and Inoue et al. further discloses that the horizontal hole (outflow port 4n) is formed to have [[an]] the orifice on any one lateral side (orifice formed as the hole/orifice on the side of outflow port 4n that is in contact with channel/flow path 4m), in a direction parallel to the bonding surface (orifice formed as the hole/orifice on the side of outflow port 4n that is in contact with channel/flow path 4m is parallel to the bonding surface, see Fig. 3b).
Regarding claim 20, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and Inoue et al. further discloses that the horizontal hole (outflow port 4n) is formed to become gradually thinner toward the orifice (orifice formed as the hole/orifice on the side of outflow port 4n that is in contact with channel/flow path 4m) (see Fig. 3b).
Regarding claim 21, Inoue et al. discloses the claimed invention as discussed above concerning claim 1 above, and Inoue et al. further discloses that the horizontal hole (outflow port 4n) is formed to be oriented in an inclined direction (the top side of the horizontal hole/outflow port 4n is in an inclined direction, see Fig. 3b), from a position orthogonal to the longitudinal passage (the top side of the horizontal hole/outflow port 4n is orthogonal to the longitudinal passage/channel/flow path 4m), toward a tip side (side of horizontal hole/outflow port 4n defined by tip portion 4j) (see Fig. 3b). 

Claim(s) 1-5, 10-12, 14 , 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0236075to Sugimura.  
Regarding claim 1, Sugimura discloses a microneedle array (Figs. 3a-3c) provided with: 
a first divisional element (first needlelike-object base 11); 
a second divisional element (second needlelike-object base 12) to be bonded to the first divisional element (first needlelike-object base 11) (see Figs. 3a-3c); 
a longitudinal passage (hollow structure part 21) formed between the first divisional element (first needlelike-object base 11) and the second divisional element (second needlelike-object base 12) bonded to each other (see Figs. 3a-3c); and 
a horizontal hole (opening 22; paragraph 58), having an orifice on a lateral side (opening 22 has an orifice to the outside of the needle; paragraph 58) and formed in a direction parallel to a bonding surface of the first divisional element (first needlelike-object base 11) with the second divisional element (second needlelike-object base 12) bonded to each other (see Figs. 3b and 3c), and communicating to the longitudinal passage (hollow structure part 21; see Figs. 3b and 3c).
The Examiner notes that a single microneedle unit could constitute a microneedle array (i.e., a 1 x 1 microneedle array), and a single microneedle is taught in the embodiment of Figs. 3a-3c. 
Regarding claim 2-4, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the horizontal hole is positioned to be located in a region within 2,000 µm intradermally during puncturing, as recited in claim 2; that the horizontal hole is positioned to be located in a region within 1,000 µm intradermally during puncturing, as recited in claim 3; that the horizontal hole is positioned to be located in a region within 500 µm intradermally during puncturing, as recited in claim 4 (paragraph 92 discloses that the horizontal hole/opening 22 is positioned  at a height of 500 µm, which satisfies each of claims 2-4). 
Regarding claim 5, Sugimura discloses the claimed invention as discussed above concerning claim 1 above, and Sugimura further discloses that the first divisional element (first needlelike-object base 11) comprises, an element main body (base plate part 2a), and a first microneedle element (needlelike object part 1a) formed on the element main body (main body 4a1 and/or divided body 4b1); the second divisional element (second needlelike-object base 12) comprises, an element main body (base plate part 2b), and a second microneedle element (needlelike object part 1b) formed on the element main body (base plate part 2b) and constitutes a microneedle (joined needlelike object part 1) by bonding to the first microneedle element (needlelike object part 1a) (see Fig. 3b); and the horizontal hole (opening 22) is formed between the first microneedle element (needlelike object part 1a) and the second microneedle element (needlelike object part 1b) (see Fig. 3b).
Regarding claim 10, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the longitudinal passage (hollow structure part 21) is formed by forming a longitudinal passage groove (groove 3) in any one component among the first divisional element (first needlelike-object base 11) and the second divisional element, and by enclosing the longitudinal passage groove by any counterpart component (second needlelike-object base 12) (paragraph 58).
Regarding claim 11, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the longitudinal passage (hollow structure part 21) is formed by forming longitudinal passage grooves (grooves 3) in both the first divisional element (first needlelike-object base 11) and the second divisional element (second needlelike-object base 12) (paragraph 60), respectively, and by bonding the first divisional element (first needlelike-object base 11) and the second divisional element (second needlelike-object base 12) to each other (see Fig. 3b and paragraph 60).
Regarding claim 12, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the horizontal hole (opening 22; paragraph 58) is formed by forming a horizontal hole groove in any one component among the first divisional element (first needlelike-object base 11) and the second divisional element, and by enclosing the horizontal hole groove by any counterpart component (second needlelike-object base 12).
Regarding claim 14, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the horizontal hole (opening 22; paragraph 58) is formed to have [[an]] the orifice on any one lateral side, in a direction parallel to the bonding surface (shown in Figs. 3a-3c).
Regarding claim 17, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and Sugimura further discloses that the horizontal hole (openings 22) is formed in a plural number (paragraph 59).
Regarding claim 19, Sugimura discloses the claimed invention as discussed concerning claim 17 above, and Sugimura further discloses that a plurality of horizontal holes is formed in one microneedle (paragraph 59).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0218084 to Tamaru et al. 
Regarding claim 22, Tamaru et al. discloses a microneedle array manufacturing method (microneedle unit 29, see Figs. 2-4), wherein: 
a first divisional element (divisional element 31) and a second divisional element (divisional element 33) are bonded to each other (at contact surfaces 35 and 37; adhered or fixed to one another; paragraph 65), whereby a longitudinal passage (grooves 39 and 41, which together will form medicinal solution flow channels 43) is formed between the first divisional element (divisional element 31) and the second divisional element (divisional element 33) bonded to each other (paragraph 63), and 
a horizontal hole (opening of medicinal solution flow channels 43, at bottom of microneedle unit 29) is formed to have an orifice facing toward a lateral side of a bonding surface (orifice of flow channels 43 is formed at the surface at the bottom of contact surfaces 35 and 37, which is in fluid communication with grooves 27; see paragraph 64) of the first divisional element (divisional element 31) with the second divisional element (divisional element 33) bonded to each other (paragraph 64), so as to communicate to the longitudinal passage (grooves 39 and 41, which together will form medicinal solution flow channels 43) (paragraph 64).
Regarding claim 23, Tamaru et al. discloses the claimed invention as discussed concerning claim 22 above, and Tamaru et al. further discloses that the horizontal hole (opening of medicinal solution flow channels 43, at bottom of microneedle unit 29) is also formed in a direction intersecting with the bonding surface at an arbitrary angle (the opening of the medicinal solution flow channels 43, at bottom of microneedle unit 29, is perpendicular to the bonding surface/contact surfaces 35 and 37 of the first and second divisional elements 31 and 33), see Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al.
Regarding claim 6, Inoue et al. discloses the claimed invention as discussed concerning claim 5 above, but the embodiment of Figs. 3-6 does not expressly state that the array comprises a plurality of microneedles. However, the embodiment of Inoue et al. shown in the embodiment of Figs. 7-9 teaches that  the microneedle (microneedle 4) is provided in a plural number (as an array comprising a plurality of microneedle units, see Figs. 7-9, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the internal microneedle configuration of the embodiment of Figs. 3-6 in an array like the one shown in the embodiment of Figs. 7-9, in order to achieve the predictable result of a producing a microneedle array with microneedles having the internal configuration shown in Figs. 3-6,  it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura.
Regarding claim 15, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and while Sugimura further discloses that there are a plurality of horizontal holes (openings 22; plurality, paragraph 59), Sugimura does not expressly state that the horizontal hole is formed to have orifices penetrating through both lateral sides, in a direction parallel to the bonding surface.
However, the Examiner is of the position that paragraph 59 of Sugimura expressly indicates that there can be a plurality of horizontal holes, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for a plurality of horizontal holes to be positioned such that there are orifices penetrating through both lateral sides, in a direction parallel to the bonding surface, as there are only a finite number of possible configurations of/placements for horizontal holes on a microneedle. 
Additionally, such a configuration of the horizontal holes would have been obvious as a mere duplication of essential working parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have reversed the orientation of the second horizontal hole orifice, i.e., shift the orientation of the second horizontal hole orifice 180 degrees from the first horizontal hole, since a mere reversal (of direction) of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(A).
Regarding claim 16, Sugimura discloses the claimed invention as discussed concerning claim 1 above, and while Sugimura further discloses that there are a plurality of horizontal holes (openings 22; plurality, paragraph 59), Sugimura does not expressly state that the horizontal hole is formed to have an orifice on a lateral side, in a direction intersecting with the bonding surface at an arbitrary angle.
However, the Examiner is of the position that paragraph 59 of Sugimura expressly indicates that there can be a plurality of horizontal holes, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for a plurality of horizontal holes to be positioned at different positions, such as in a direction intersecting with the bonding surface at an arbitrary angle, as there are only a finite number of possible configurations of/placements for horizontal holes on a microneedle. 
Regarding claim 18, Sugimura discloses the claimed invention as discussed concerning claim 17 above, and while Sugimura further discloses that there are a plurality of horizontal holes (openings 22; plurality, paragraph 59), Sugimura does not expressly state that each of the plurality of horizontal holes is provided at a different position along the direction of puncture.
However, the Examiner is of the position that paragraph 59 of Sugimura expressly indicates that there can be a plurality of horizontal holes, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for a plurality of horizontal holes to be positioned at different positions along the direction of puncture, as there are only a finite number of possible configurations of/placements for horizontal holes on a microneedle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783